UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7325


KALVIN MICHAEL SMITH,

                        Petitioner – Appellant,

          v.

TODD PINION, Superintendent,

                        Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cv-00029-CCE-LPA)


Submitted:   January 21, 2014              Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Earl Coleman, Jr., DUKE UNIVERSITY SCHOOL OF LAW, Durham,
North Carolina; David Christopher Pishko, LAW OFFICE OF DAVID
PISHCO, P.A., Winston-Salem, North Carolina, for Appellant.
Danielle Marquis Elder, Mary Carla Hollis, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kalvin      Michael    Smith       seeks   to     appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a     certificate      of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a       substantial     showing      of       the    denial      of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.     Cockrell,       537 U.S. 322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Smith has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense      with       oral    argument     because      the       facts    and       legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3